Citation Nr: 0015791	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-06 869	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for bipolar disorder.

2.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for chronic dizziness diagnosed as probable benign 
positional vertigo, to include complaints of syncope and 
cerebral hypoxia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
February 1958 to December 1959.

2.	On June 9, 2000 the Board was notified by the Department 
of Veterans Affairs (VA) Regional Office & Insurance Center, 
St. Paul, Minnesota, that the veteran died on 
March [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).




ORDER

The appeal is dismissed.




		
             RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



